                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 SHAWN L CARTER,                                   )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )    Case No. 18-CV-1707-SMY-GCS
                                                   )
 FEDERAL EXPRESS CORPORATION,                      )
 FEDEX CORPORATION, FEDEX                          )
 GROUND PACKAGE SYSTEM, INC.,                      )
 FEDEX GROUND PACKAGE SYSTEM,                      )
 INC. d/b/a FEDEX GROUND, FEDEX                    )
 FREIGHT, INC., FEDEX FREIGHT                      )
 SYSTEM, INC., TAGGART                             )
 TRANSPORTATION, TAGGART                           )
 TRUCKING, INC. JAMES A VEACH,                     )
 and RANDY R. JEFFREY,                             )
                                                   )
                         Defendants.               )


                             MEMORANDUM AND ORDER

       This matter is before the Court sua sponte on the issue of federal subject matter jurisdiction.

See Foster v. Hill, 497 F.3d 695, 696-97 (7th Cir. 2007) (“it is the responsibility of a court to make

an independent evaluation of whether subject matter jurisdiction exists in every case”). For the

following reasons, this case is REMANDED to the Circuit Court of Cook County, Illinois.

       Plaintiff Shawn L. Carter filed this action in the Circuit Court of Cook County, seeking

damages against Defendants Federal Express Corporation, FEDEX Corporation, FEDEX Ground

Package System, Inc., FEDEX Ground Package System, Inc., d/b/a FEDEX Ground, FEDEX

Freight, Inc., FEDEX Freight System, Inc., Taggart Transportation Company, Taggart Trucking,

Inc., James A. Veach, and Randy R. Jeffrey. Plaintiff asserts negligence claims in relation to a car

accident that occurred on I-64 in St. Clair County, Illinois (Counts 1-16).


                                             Page 1 of 3
On July 16, 2018, Defendant FEDEX Ground Package System, Inc. (“FGPS”) removed the action

to the United States District Court for the Northern District of Illinois, asserting diversity

jurisdiction pursuant to 28 U.S.C. § 1332; none of the remaining Defendants consented to removal

(Doc. 1). In support of the Notice of Removal, FGPS sets forth the citizenship of some, but not

all, of the parties: Plaintiff is alleged to be a citizen of Illinois; Defendant FGPS is alleged to be a

citizen of Delaware and Pennsylvania; Defendant Taggart Transportation Company, Inc. is alleged

to be a citizen of Minnesota and Tennessee; Defendant Veach is alleged to be a resident of

Missouri; and Defendant Jeffrey is alleged to be a resident of Tennessee. The case was transferred

to this Court on September 11, 2018 (Doc. 24).

       A defect in the removal procedure requires remand of an action to state court. 28 U.S.C. §

1447(c). The propriety of removal is to be strictly construed against removal, with all doubts

resolved in favor of remand. See People of the State of Ill. v. Kerr-McGee Chem. Corp., 677 F.2d

571, 576 (7th Cir. 1982).

       All defendants must either join in or consent to a notice of removal within the 30-day period

provided by 28 U.S.C. § 1446. McMahon v. Bunn-O-Matic Corp., 150 F.3d 651, 653 (7th Cir.

1998). A Notice of Removal is facially defective if it is not joined by all defendants or fails to

explain why all defendants have not consented. Shaw v. Dow Brands, Inc., 994 F.2d 364, 368 (7th

Cir. 1993). In order to “join” the petition for removal, defendants must support it in writing or

explain why written support is unnecessary. Roe v. O'Donohue, 38 F.3d 298, 301 (7th Cir. 1994)

(citing Northern Illinois Gas Co. v. Airco Indus. Gases, 676 F.2d 270, 272-73 (7th Cir. 1982)).

       This case became removable on June 25, 2018, when FGPS was served with a copy of the

Summons and Complaint (Doc. 1, p. 2). Thus, pursuant to 28 U.S.C. § 1446(b), FGPS had thirty

days – until July 25, 2018 – to file a proper Notice of Removal. FGPS removed the case on July



                                              Page 2 of 3
16, 2018. While no other Defendant consented to removal, at least Defendant FEDEX Freight,

Inc. had been served with the Summons and Complaint on June 25, 2016 (Doc. 32-4).1 FGPS does

not explain why Defendant FEDEX Freight, Inc. or the other defendants did not consent.

        Additionally, FGPS did not state the citizenship of Federal Express Corporation, FEDEX

Corporation, FEDEX Freight, Inc., FEDEX Freight System, Inc., Taggart Transportation

Company, or Taggart Trucking, Inc. and its statement as to the residence of Defendants Veach and

Jeffrey are obviously deficient. See Walker v. Trailer Transit, Inc., 727 F.3d 819, 824–25 (7th Cir.

2013) (“The removing defendant has the burden of proving the jurisdictional predicates for

removal.”); Simon v. Allstate Employee Group Med. Plan, 263 F.3d 656, 658 n.1 (7th Cir. 2001)

(“An allegation of residency, however, is insufficient to establish diversity jurisdiction.”). No

amendment to the Notice of Removal has been timely made.

        For the foregoing reasons, the Court finds that the removal is defective and that remand is

warranted under 28 U.S.C. § 1447(c). Accordingly, the case is hereby remanded back to the

Circuit Court of Cook County, Illinois. The Clerk of Court is DIRECTED to close this case and

all pending motions are terminated as MOOT.

        IT IS SO ORDERED.

        DATED: February 27, 2019
                                                             s/ Staci M. Yandle
                                                             STACI M. YANDLE
                                                             United States District Judge




1
  Defendant FGPS along with Defendants Taggart Transportation Company, James A. Veach (who is listed as Anthony
James Veach), and Randy R. Jeffery filed a Motion to Dismiss on January 18, 2019 (Doc. 32). The Motion erroneously
states that Defendant Taggart Transportation Company was served on June 25, 2018. That Defendant filed an answer
on August 2, 2018 after this matter was removed. Defendant FEDEX Freight, Inc., despite being served on June 25,
2018, has not filed an answer or other responsive pleading although attorney Joel Groenewold entered an appearance
for it on September 18, 2018.

                                                  Page 3 of 3
